ACCEPTED
                                                                                                  01-15-00407-CV
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             8/19/2015 3:02:00 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK
                                    NO. 01-15-00407-CV

                              IN THE COURT OF APPEALS
                       FOR THE FIRST JUDICIAL DISTRICT OF TEXAS
                                                                              FILED IN
                                                                       1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                      MURPHY DISE                      8/19/2015 3:02:00 PM
                                       APPELLANT                       CHRISTOPHER A. PRINE
                                                                               Clerk
                                             VS.

                                      EVELINA DISE
                                        APPELLE


                      On Appeal from the 257TH DISTRICT COURT of
                  Harris County, Texas, Trial Court Cause No. 1985-50248

____________________________________________________________________________

                  APPELLANT’S MOTION FOR EXTENSION OF TIME
                         TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Comes now MURPHY DISE, Appellant, and files this motion for an extension of

time in which to prepare and file his brief. In support of this motion, Appellant shows the

court the following:

                                              I.

       This is an appeal from a final judgment rendered on or about December 20, 2013

from the trial court. This Court entered an Order for the Appellant to file his brief by

August 13, 2015 and Appellant timely files this motion for an extension to file his brief.

Appellant’s attorney has been unable to file the Appellant’s Brief in a timely manner.

Appellant’s attorney has been in numerous trials and federal hearings and has been out

of the state attending to family affairs concerning family health issues. Appellant’s

attorney still has not gotten a copy of the clerk’s record that has been filed in this matter.

Appellants’ attorney also has been unable to not only procure the record but also to
review said record to shed more light on the possibility concerning Appellant’s appeal.

Appellant’s attorney also has the burden of filing briefs and will not be able to finalize

the specific points relied on for the brief on Appellant’s behalf. The Appellant requests a

new due date of September 28, 2015 which will allow time for all of the requested

information for the brief to be completed and, and time for counsel to review the records

in order to complete the brief.

                                                II.

       For just cause, Appellant is seeking a forty-five (45) day extension from this

Court for the required brief to be filed. This extension is not sought for the purpose of

delay, but that justice be done.

       WHEREFORE, Appellant prays the court grant this motion and extend the

deadline for preparing for the appellant’s brief in the appeal of this judgment.

                                          Respectfully submitted,

                                          L. MICKELE’ DANIELS & ASSOCIATES


                                          By: __/S/ L. Mickele’ Daniels__________
                                                 L. Mickele’ Daniels
                                                 State Bar No. 05374900
                                                 One Arena Place, Suite 580
                                                 7322 Southwest Freeway
                                                 Houston, Texas 77074
                                                 (713) 995-4681 Telephone
                                                 (713) 995-4685 Facsimile
                                                 Seminole85@peoplepc.com
                                                 ATTORNEYS FOR APPELLANT
                                                 MURPHY DISE
                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing has been e-filed, facsimiled,

hand carried, and/or mailed by certified mail, return receipt requested, to all counsels of

record on this 19th day of August, 2015.



                                                  __/S/ L. Mickele’ Daniels___________
                                                  L. Mickele’ Daniels



                              CERTIFICATE OF CONFERENCE

I certify that:
        (A)   I attempted to confer with the Appellee through their attorney on Monday,
              August 17, 2015. We were not able to reach an agreement because the
              Appellee was unavailable and we were not able to come to a conclusion as
              to whether they are opposed to the Appellant’s Motion for Extension.

    Date: August 19, 2015


                                                  __/s/ L. Mickele’ Daniels_______
                                                  L. MICKELE’ DANIELS